

113 HR 3130 IH: Protect Family Values at the Border Act
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3130IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish humane practices for the repatriation of aliens at the border, establish effective standards for the treatment of certain aliens in the custody of the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the Protect Family Values at the Border Act.2.Protection of family values in apprehension programs(a)Procedures for migration deterrence programs at the borderIn any migration deterrence program carried out at a border, the Secretary and any cooperating entity shall for each apprehended individual—(1)as soon as practicable after such individual is apprehended—(A)inquire through a standardized procedure that shall be established by the Secretary not later than 90 days after the date of the enactment of this Act, as to whether such apprehended individual is—(i)a parent, legal guardian, or primary caregiver of a child; or(ii)traveling with a spouse, child, or sibling; and(B)ascertain whether repatriation of such apprehended individual presents any humanitarian concern or concern related to such apprehended individual’s physical safety; and(2)ensure that, with respect to a decision related to the repatriation or referral for prosecution of such apprehended individual, due consideration is given to—(A)the best interests of such apprehended individual’s child, in any;(B)family unity whenever possible; and(C)other public interest factors, including humanitarian concerns and concerns related to such apprehended individual’s physical safety.(b)Mandatory trainingThe Secretary, in consultation with the Secretary of Health and Human Services, the Attorney General, the Secretary of State, and independent immigration, child welfare, family law, and human rights law experts, shall—(1)develop and provide specialized training for all personnel of U.S. Customs and Border Protection and cooperating entities who come into contact with apprehended individuals regarding legal authorities, policies, and procedures relevant to the preservation of a child’s best interest, family unity, and other public interest factors, including factors described in subsection (a); and(2)require border enforcement personnel to undertake periodic and continuing training on best practices and changes in relevant legal authorities, policies, and procedures referred to in paragraph (1).(c)Annual report on the impact of migration deterrence programs at the border(1)In generalNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report that describes the impact of migration deterrence programs on parents, legal guardians, primary caregivers of a child, individuals traveling with a spouse, child, or sibling, and individuals who present humanitarian considerations or concerns related to such individual’s physical safety.(2)ContentsEach report required under paragraph (1) shall include for the previous year period an assessment of—(A)the number of apprehended individuals removed, repatriated, or referred for prosecution who are the parent, legal guardian, or primary caregiver of a child who is a citizen of the United States;(B)the number of occasions in which both parents, or the primary caretaker of such a child was removed, repatriated, or referred for prosecution as part of a migration deterrence program;(C)the number of apprehended individuals traveling with a spouse, parent, grandparent, sibling, or child who are removed, repatriated, or referred for prosecution; and(D)the impact of migration deterrence programs on public interest factors, including humanitarian concerns and physical safety.(d)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement this section.3.Limiting dangerous deportation practices(a)Certification required(1)In generalNot later than one year after the date of the enactment of this Act and every 180 days thereafter, the Secretary, except as provided in paragraph (2), shall submit to Congress written certification that the Department has deported or otherwise removed for a violation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) an apprehended individual from the United States through an entry or exit point on the southern border only during daylight hours.(2)ExceptionThe certification required under paragraph (1) shall not apply to the deportation or removal of an apprehended individual otherwise described in such paragraph if—(A)the manner of such deportation or removal is justified by a compelling governmental interest; and(B)such apprehended individual is not an unaccompanied alien child and such apprehended individual agrees to be deported or removed in such manner after being notified of the intended manner of deportation or removal.(b)ConsultationThe Secretary shall consult with the Secretary of State and with local service providers at ports of entry, including shelters, hospitals, and centers for deported women and children, when negotiating or renegotiating agreements with the Government of Mexico and State and local entities governing arrangements for the deportation or removal of apprehended individuals to determine appropriate hours subject to subsection (a) for conducting deportations and removals, and identifying safety concerns at deportation and removal sites.4.Short-term custody standards(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the head of the Office of Civil Rights and Civil Liberties of the Department, shall promulgate regulations establishing short-term custody standards providing for basic minimums of care at all U.S. Customs and Border Protection (CBP) facilities holding individuals in CBP custody, including—(1)Border Patrol stations;(2)ports of entry;(3)checkpoints;(4)forward operating bases;(5)secondary inspection areas; and(6)short-term custody facilities.(b)RequirementsThe regulations promulgated in accordance with subsection (a) shall ensure that detention space capacity will not be exceeded except in emergency circumstances, and that all individuals in CBP custody receive—(1)potable water and a snack, and, if detained for more than five hours, a nutritious meal with regular nutritious meals (at least one of which daily must be heated), and snacks, thereafter;(2)medically appropriate meals or snacks if such individuals are pregnant or have medical needs;(3)access to bathroom facilities as well as basic toiletries and hygiene items, including soap, a toothbrush, toilet paper, and other items appropriate for the age and gender identification of such individuals, such as diapers and feminine hygiene products;(4)a cot, clean linens, and blankets, if detained for more than five hours;(5)adequate lighting and climate control that achieves a reasonable indoor temperature;(6)a physical and mental health screening conducted promptly upon arrival in a manner that complies with the requirements for such screenings specified in the currently applicable National Commission for Correctional Health Care Jails Standards, as well as information about the availability of, and access to, health care services that is communicated in a form and language such individual is known to understand;(7)immediate physical and mental health needs addressed by a qualified health care professional as soon as possible;(8)prompt notice of the ability to make one telephone call at any time after arrest, telephone access to make such call, and the phone numbers to file a complaint with the Office of the Inspector General of the Department and the Office for Civil Rights and Civil Liberties of the Department;(9)to the extent practicable, a reasonable accommodation to respect such individuals’ religious practices;(10)all protections under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.; Public Law 108–79), except that certain protections shall not apply at a particular CBP facility if the Commissioner of CBP determines that implementation at that particular facility of such a protection would be impracticable; and(11)safe transport, including prevention of sexual assault during transfer, including in subcontracted transportation services, while such individuals are transported from a CBP facility.(c)Further provisionsThe Commissioner of CBP shall ensure that all individuals in CBP custody—(1)have access to consular officials and counsel;(2)receive copies of all signed documents; and(3)are transferred to an appropriate U.S. Immigration and Customs Enforcement or Department of Health and Human Services Office of Refugee Resettlement facility or are released from short-term custody within 48 hours of apprehension.(d)Surveillance of certain individuals in CBP custodyThe Commissioner of CBP shall ensure constant surveillance of an individual in CBP custody who exhibits signs of hostility, depression, or similar behaviors, or who is reasonably known to pose an elevated suicide risk.(e)Physical and mental health assessmentThe Commissioner of CBP shall ensure that individuals in CBP custody for more than 24 hours, receive, in addition to the physical and mental health screening specified in subsection (b)(6), a physical and mental health assessment by a qualified healthcare professional. To the extent practicable, such individuals with known or readily apparent disabilities, including temporary disabilities, shall be housed in a manner that accommodates their mental or physical condition, or both, and provides for the safety, comfort, and security of such individuals.(f)Return of certain belongingsAny lawful, nonperishable belongings of an individual in CBP custody that are confiscated by personnel operating under Federal authority shall be returned to such individual prior to the deportation or removal of such individual.(g)Inspection of short-Term custody facilitiesShort-term custody facilities shall be inspected at least once every year by the Department of Homeland Security Office for Civil Rights and Civil Liberties, with the results made public without the need to submit a request under section 552 of title 5, United States Code.(h)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to—(1)establish a publicly accessible online system to track the location of individuals in CBP custody held in short-term custody, and provide an online list of all locations with phone numbers routinely used to hold individuals in short-term custody;(2)improve the education of individuals in CBP custody regarding administrative procedures and legal rights under United States immigration law, in consultation with the Executive Office for Immigration Review; and(3)ensure notification of the Office of Inspector General and Department of Homeland Security Office for Civil Rights and Civil Liberties within 48 hours of all instances in which—(A)an individual in CBP custody has died, including during transfer to another facility or while being released; and(B)an individual has died as the result of an encounter with CBP.(i)Annual reportsNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report that details all instances in which an individual in CBP custody has died in the prior fiscal year, including during transfer to another facility or while being released, as well as all instances in which an individual has died as the result of an encounter with CBP, and the result of any subsequent investigation. Such reports shall also detail all instances in which an individual, including an individual in the custody of CBP, has suffered serious injuries requiring hospitalization as a result of the use of force by CBP.5.DefinitionsIn this Act:(1)Apprehended individualThe term apprehended individual means an individual apprehended by personnel of the Department of Homeland Security or of a cooperating entity.(2)BorderThe term border means an international border of the United States.(3)ChildExcept as otherwise specifically provided, the term child has the meaning given such term in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).(4)Cooperating entityThe term cooperating entity means a State or local entity acting pursuant to an agreement with the Secretary.(5)DepartmentThe term Department means the Department of Homeland Security.(6)Migration deterrence programThe term migration deterrence program means an action related to the repatriation or referral for prosecution of one or more apprehended individuals for a suspected or confirmed violation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) by the Secretary or a cooperating entity.(7)SecretaryThe term Secretary means the Secretary of Homeland Security.(8)Unaccompanied alien childThe term unaccompanied alien child has the meaning given such term in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279).